DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B (Figures 13-18) and Species BB (Figures 19 and 20) in the reply filed on 12/27/2021 is acknowledged.  The traversal is on the ground(s) that the difference between the apparatus shown in figures 3-9 and figures 13-18 appears to be the difference between the outer surface geometry of distal collet collar and proximal collet collar of both species A and B. Applicant further argues that Figure 21 shows a collet body comprising halves separated by a gap whereas collet in Species A and B are a single unified element. Therefore, applicant argues as to how having different outer surface geometries or collet bodies comprising two separated halves rather than one joined element require different field of search or employing different search strategies or search queries. Additionally, applicant argues that applicant is unclear regarding how two tools configured to direct the same lateral force in opposing directions via different actuation element require different field of search or employing different search strategies or search queries. This is not found persuasive because the different outer geometries require accordingly different form of connection with the housing as well. Furthermore, figure 13 shows collet having different features as shown by elements 190. Furthermore, the prior art reading over one of the two species would not necessarily read over other of the two species. Therefore, the search would require employing different search strategies or search queries (and possibly different field of search). Additionally, two tools configured to direct the same lateral force in opposing directions via different actuation elements have different structural features. Therefore, searching a prior art would require different search strategies or search queries. However, if an independent claim is found allowable over prior art then the restriction will be withdrawn if the independent claim encompasses all the species.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 335 on page 38, line 16.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
the abstract contains less than 50 words which are not enough to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The reference character “150” has been used to refer to “body” on page 29, line 21 and “tubular intermediate region” on page 19, line 6.
Appropriate correction is required.
Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Regarding claim 1, line 1, the limitation “Apparatus” appears to be amended to recite “An apparatus” because “Apparatus” is recited in the first instance.
Regarding claim 1, line 41, the limitation “its” needs to be replaced with the feature being referenced in order to clearly identify the referenced feature. Examiner construes “its” being referring to “housing”.
Regarding claim 1, line 52, the limitation “its” needs to be replaced with the feature being referenced in order to clearly identify the referenced feature. Examiner construes “its” being referring to “housing”.
Regarding claims 2-15, line 1, the limitation “Apparatus” appears to be amended to recite “The apparatus” in order to refer to “Apparatus” recited in claim 1, line 1.
Regarding claim 4, line 2, the limitation “distal collet collar” appears to be amended to recite “a distal collet collar” because this limitation is recited in the first instance.
Regarding claim 5, line 2, the limitation “proximal collet collar” appears to be amended to recite “a proximal collet collar” because this limitation is recited in the first instance.
Regarding claim 16, lines 3-4, the limitation “an elongated component” appears to be amended to recite “the elongated component” in order to refer to “an elongated component” recited in claim 16, line 1.
Regarding claim 16, line 3, the limitation “apparatus” appears to be amended to recite “an apparatus” because the limitation is recited in the first instance.
Regarding claim 16, line 44, the limitation “its” needs to be replaced with the feature being referenced in order to clearly identify the referenced feature. Examiner construes “its” being referring to “housing”.
Regarding claim 16, line 55, the limitation “its” needs to be replaced with the feature being referenced in order to clearly identify the referenced feature. Examiner construes “its” being referring to “housing”.
Regarding claim 16, lines 66-67, the limitation “a longitudinally-stretched condition” appears to be amended to recite “the longitudinally-stretched condition” in order to refer to “a longitudinally-stretched condition” recited in claim 16, lines 22-23.
Regarding claim 16, lines 65-66, the limitation “a longitudinally-relaxed condition” appears to be amended to recite “the longitudinally-relaxed condition” in order to refer to “a longitudinally-stretched condition” recited in claim 16, lines 21-22.
Regarding claim 16, line 68, the limitation “its” needs to be replaced with the feature being referenced in order to clearly identify the referenced feature. Examiner construes “its” being referring to “collet assembly”.
Regarding claim 16, lines 74-75, the limitation “a longitudinally-stretched condition” appears to be amended to recite “the longitudinally-stretched condition” in order to refer to “a longitudinally-stretched condition” recited in claim 16, lines 22-23.
Regarding claim 16, lines 75-76, the limitation “a longitudinally-relaxed condition” appears to be amended to recite “the longitudinally-relaxed condition” in order to refer to “a longitudinally-relaxed condition” recited in claim 16, lines 21-22.
Regarding claim 16, line 77, the limitation “its” needs to be replaced with the feature being referenced in order to clearly identify the referenced feature. Examiner construes “its” being referring to “collet assembly”.
Regarding claim 16, line 78, the limitation “its” needs to be replaced with the feature being referenced in order to clearly identify the referenced feature. Examiner construes “its” being referring to “collet assembly”.
Regarding claim 16, last line, the limitation “tissue” appears to be amended to recite “the tissue” in order to refer to claim 16, line 2.
Regarding claims 17 and 18, line 1, the limitation “A method” appears to be amended to recite “The method” in order to refer to “A method” recited in claim 16, line 1.
Regarding claim 17, lines 2 and 3, the limitation “tissue” appears to be amended to recite “the tissue” in order to refer to “tissue” recited in claim 16, line 2.
Regarding claim 18, line 3, the limitation “suturing” appears to be amended to recite “the suturing” in order to refer to “suturing” recited in claim 17, line 2.
Regarding claim 18, line 4, the limitation “tissue” appears to be amended to recite “the tissue” in order to refer to “tissue” recited in claim 16, line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 8, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 recites the limitation “the distal direction” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation “the proximal direction” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.

Claims 4 and 5 being dependent on claim 2 are also rejected.

Regarding claim 8, examiner is unclear if “a plurality of second slots” recited in line 2 refers to “at least one second slot” recited in claim 7 or additional. For examination purposes, examiner construes that “a plurality of second slots” in claim 8 is a part of “at least one slot opening” recited in claim 7.

Claim 12 recites the limitation “the distal direction” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation “the proximal direction” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 3, 6, 7, 9-11 and 13-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
s 2, 4, 5, 8 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art of record, Kreyenhagen et al. (US 5,152,298) discloses apparatus comprising a housing comprising a distal end portion, a passageway extending through said housing, wherein at least a portion of said housing is formed out of an elastomeric material, a collet assembly comprising a radially-compressible body, a bore, wherein when said housing is in its longitudinally-relaxed condition, said distal end section of said passageway of said housing engages said tapered distal end region of said body of said collet assembly, and said proximal end section of said passageway of said housing engages said tapered proximal end region of said body of said collet assembly, so as to radially compress said body of said collet assembly into a radially-compressed condition wherein said bore is sized smaller than the elongated component; and wherein when said housing is in its longitudinally-stretched condition, said distal end section of said passageway of said housing disengages from said tapered distal end region of said body of said collet assembly but is silent regarding said proximal end section of said passageway of said housing disengages from said tapered proximal end region of said body of collet assembly, so as to no longer radially compress said body of said collet assembly in combination with other claimed limitations of claim 1.
Claims 2-15 being dependent on claim 1 are also indicated allowable.

The closest prior art of record, Kreyenhagen et al. (US 5,152,298) discloses a method for securing an elongated component to tissue, said method comprising: providing apparatus comprising a housing comprising a distal end portion, a passageway extending through said housing, wherein at least a portion of said housing is formed out of an elastomeric material, a collet assembly comprising a radially-
Claims 17 and 18 being dependent on claim 16 are also allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pohndorf et al. (US 4,553,961): discloses a design of an apparatus comprising a housing and a collet assembly wherein the collet assembly comprises slots.
Muff (US 5,476,493): discloses an apparatus comprising a housing that may be selectively longitudinally stretched so as to transform from a longitudinally-relaxed condition to a longitudinally-stretched condition and collet assembly comprising an elastomeric material to change the bore size depending on radially-compressed or uncompressed condition.
Greco (EP 1475123 A1): discloses an apparatus to stabilize an elongated device with the tissue comprising a collet assembly with tapered ends.
Hegland et al. (WO 2005/030316 A1): discloses a connector device comprising a collar that allows the internal sleeve to be under radially-compressed or uncompressed condition based on movement of the collar with respect to the internal sleeve.
Sommer et al (US 2005/0137664 A1): discloses a suture sleeve formed of an elastomeric material and comprising a rough internal texture.
Olson (US 2006/0173520 A1): discloses a design of an apparatus comprising an internal threaded feature to increase retention on the elongated device.
Lui et al. (US 2006/0265803 A1): discloses a suture collar comprising an irregular surface to increase retention of the elongated device.
Bodner et al (US 7,184,841 B1): discloses a design of a lead stabilizer assembly comprising wings to prevent the lead stabilizer assembly from sliding through the aperture.
Hill (US 2008/0228251 A1): discloses a design of a housing and a collet assembly wherein the collet assembly comprises a hinge portion to allow the collet assembly to transform between uncompressed and compressed condition.
Verzal et al. (US 2009/0125059 A1): discloses a design of a suture sleeve comprising an internal raised portion to effectively grip the elongated device inserted into the suture sleeve.
Olson et al. (US 2012/0197367 A1), Olson et al. (US 2017/0087351 A1): discloses a design of an anchor with flexible portion and a collet assembly with elongated slots.
Kane et al. (US 8,958,891 B2): discloses a design of a suture sleeve with ribs to assist suturing of the suture sleeve and stabilize the elongated device with the tissue.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783